i          i       i                                                                i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00920-CR

                                        Jacob SAN MIGUEL,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-8798B
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 28, 2009

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on December 20, 2007. Because appellant did not file a

motion for new trial, appellant’s notice of appeal was due to be filed by January 21, 2008. TEX . R.

APP . P. 26.2(a). Appellant, however, did not file his notice of appeal until December 15, 2008.

Given the fact that appellant’s notice of appeal was not timely filed, we are without jurisdiction to

entertain this appeal.     See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Accordingly, we dismiss this appeal for want of jurisdiction.

                                                        PER CURIAM

DO NOT PUBLISH